Title: To George Washington from Thomas Johnson, 28 June 1794
From: Johnson, Thomas
To: Washington, George


               
                  sir.
                  Washington 28 June 1794.
               
               Disappointed by Mr Greenleafs not coming and tired of staying here I had wrote to you Yesterday by Doct. Stuart who will have the pleasure of seeing you, and we were just seperating this Morning when I received your Letter of Yesterday.
               I have long thought it unlucky that the Act of Congress made it necessary to appoint three Comrs—they cannot all act in the Detail with the decision and expedition necessary, even if they all resided on the spot; and though, I believe, a much better Agent than the last might be got, none I suspect of sufficient Weight to be really useful would accept the Employment. As the Act now stands neither of the Comrs can have greater or less power
                  
                  than another; but as amongst themselves I think there would be no impropriety in arranging that one should be more actively concerned than the others—his Orders it is true would not be imperative but he might see to the Execution of Things resolved on, propose many and even prepare some for Confirmation and his Requests to those employed in the Service would perhaps be more attended to than our Orders are now—The state of Things now shows that the Eyes of one or more of the Comrs should be on the Work every Day and perhaps best at uncertain Hours for the Work does not go on with the Vigour it ought.
               Your desire to retain me as principal gives me pleasure in this that it evinces the Satisfaction you have in my Endeavours to be useful: but before I went so far as to mention with Doctr Stuart 600£ a Year as a moderate Compensation to each Commissioner who could and would do his Duty my Resolution was finally taken, and I do not know of any Event which would induce me to stand the Mark of Calumny and gross Abuse as I have done for near three Years past. Sincerely do I wish there was a greater Plenty of Men for Choice who could and would do better; one of the Commissioners ought to have legal Knowledge deeper than the meer Surface or else be no Lawyer at all—I do not suppose that every Thing which has past through my Hands will be free from Cavil but I have the satisfaction that we have had fewer Disputes on them than might have been expected under all Circumstances—I begg you sir that I may be discharged by the first of August and I am the more earnest in this Request because of my having openly said on several Occasions that I should not act longer.
               I always have pleasure in meeting you: Circumstances would not allow it on your way to Mount Vernon and I despair of seeing you on your way to Philadelphia—Doctr Stuart will inform you of the Substance of a serious Conversa. we have had on levelling Streets and allowing Areas to be cut out of them.
               I shall be glad to hear of your setting out for Philadelphia at the Time you design—recovered perfectly from the Accident you met with. and remain sir, with the truest Respect, Your affectionate Servant,
               
                  Th. Johnson
               
            